                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:11-CR-00073-KDB-DSC

UNITED STATES OF AMERICA,


   v.                                                          ORDER

BELINDA BARKER,

              Defendant.


        THIS MATTER is before the Court on Defendant’s pro se “Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).” (Doc. No. 1023). Having

carefully considered the motion and the attached exhibits, the Court finds Defendant has not

established that a sentence reduction is warranted under 18 U.S.C. § 3582(c). Accordingly, the

Court will deny her motion.

                                     I.   BACKGROUND

   Defendant pleaded guilty to one count of conspiracy to distribute, possess with the intent to

distribute, and manufacture methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

In August 2014, Defendant was sentenced to 156 months of imprisonment. (Doc. No. 776).

Defendant is serving her sentence at Federal Prison Camp (FCP) Alderson, a minimum-security

camp located in Alderson, West Virginia. She is now 52 years old and has a projected release

date of March 18, 2023. Defendant asks for compassionate release on the grounds that her age

and underlying medical conditions—which she claims include hepatitis C, a scarred lung, lipoma

tumor, osteoporosis, rheumatoid arthritis, back and shoulder pain, and asthma—place her at a

greater risk of serious illness from COVID-19 complications.




     Case 5:11-cr-00073-KDB-DSC Document 1033 Filed 01/27/21 Page 1 of 6
                                   II.   LEGAL STANDARD

   A court “may not modify a term of imprisonment once it has been imposed.” 18 U.S.C. §

3582(c). One of the exceptions to this general rule is a motion for compassionate release. The

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, now

provides in pertinent part:

       (c) Modification of an imposed term of imprisonment.—The Court may not
       modify a term of imprisonment once it has been imposed except that—

         (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) to the extent that they are applicable, if it
           finds that—

             (i) extraordinary and compelling reasons warrant such a reduction

             ...

             and that such a reduction is consistent with applicable policy statements
             issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c).

   While the statute references an applicable policy statement, there is as of now no applicable

policy statement governing compassionate release motions filed by defendants. United States v.

McCoy, 981 F.3d 271, 284 (4th Cir. 2020). As a result, district courts are empowered to consider

any extraordinary and compelling reason for release that a defendant might raise. Id.

   Thus, to succeed on a motion for compassionate release under 18 U.S.C. § 3582(c), a

defendant must first exhaust her administrative remedies as described by the statute. Once the




     Case 5:11-cr-00073-KDB-DSC Document 1033 Filed 01/27/21 Page 2 of 6
defendant has exhausted her remedies, the court determines whether extraordinary and

compelling reasons warrant a reduction and considers the relevant sentencing factors under §

3553(a) to determine if an individualized application of those factors support compassionate

release. A defendant seeking compassionate release has the burden of establishing that such

relief is warranted. See, e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020);

United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June

7, 2019).

                                     III.    DISCUSSION

A. Exhaustion of Administrative Remedies

   A prisoner may bring a motion for compassionate release before the court only if she “has

fully exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on her

behalf or if 30 days have passed since the warden received his request, “whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is

jurisdictional or is a “case processing” rule that can be waived. Compare United States v. Brown,

No. CR 12-20066-37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The

requirement to exhaust administrative remedies or wait 30 days after the warden receives a

request is jurisdictional.”) with United States v. Alam, 960 F.3d 831 (6th Cir. June 2, 2020)

(holding the administrative exhaustion requirement is non-jurisdictional). The majority view is

that the exhaustion requirement is a non-jurisdictional requirement that can be waived. See, e.g.,

United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is

otherwise subject to exceptions. See United States v. Zekerman, 16 Cr. 194 (AT), 2020 WL




     Case 5:11-cr-00073-KDB-DSC Document 1033 Filed 01/27/21 Page 3 of 6
1659880, at *3 (S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL

1862294, at *5 (S.D.N.Y. Apr. 14, 2020). Such an exception may include where the exhaustion

requirement would be futile. See, e.g., Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3,

2020); United States v. Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2,

2020) (“[I]n light of the urgency of Defendant’s request, the likelihood that she cannot exhaust

her administrative appeals during her remaining eleven days of imprisonment, and the potential

for serious health consequences, the Court waives the exhaustion requirement of Section

3582(c)(1)(A).”).

    Defendant’s previous motion for compassionate release was denied without prejudice to a

renewed motion after exhaustion of her administrative remedies. (Doc. No. 1021). In her first

motion, Defendant attached the warden’s denial of her compassionate release request but failed

to attach evidence that she appealed that denial to the regional and national offices. Defendant

has not offered further evidence of exhaustion in her renewed motion that is now before the

Court. Thus, Defendant has still failed to exhaust her administrative remedies as required under

the statute.

    However, this time Defendant argues that the Court should waive the administrative

exhaustion requirement due to the COVID-19 pandemic. According to BOP records, no inmate

has died from COVID-19 at FPC Alderson and no inmate is currently positive for the disease

while twelve inmates have recovered. Moreover, BOP is soon to begin vaccinating inmates with

a goal of having first doses to all correctional facilities by mid-February. Defendant’s

generalized concerns regarding the possible spread of COVID-19 amongst the inmate population

at FPC Alderson are not enough for this Court to excuse the exhaustion requirement, especially

considering the BOP’s statutory role and its extensive and professional efforts to curtail the




      Case 5:11-cr-00073-KDB-DSC Document 1033 Filed 01/27/21 Page 4 of 6
virus’s spread. Regardless, even if the exhaustion requirement was met, she has not shown that

extraordinary and compelling circumstances warrant her release.



B. Extraordinary and Compelling Reasons

   Defendant asserts that her vulnerability to COVID-19 is an “extraordinary and compelling

reason” for an immediate reduction in her sentence. She also complains that BOP has failed to

contain COVID-19, is unable to meet CDC guidelines, and is unable to provide adequate

healthcare, among other things. While Defendant’s medical records reflect that she suffers from

most of the problems she claims (her medical records do not reflect that she has asthma1), none

of the conditions Defendant suffers from are risk factors the CDC has identified as increasing an

individual’s risk of severe illness from COVID-19.2 The medical records also show that

Defendant’s medical concerns are all being appropriately managed by the BOP. An examination

from 2017 notes scarring in her lower lungs, but there is no indication that such scarring is

serious or a symptom of an underlying health condition. A scarred lung does not appear in any

later medical records, nor does it appear that Defendant ever complained about complications

with her lungs at subsequent visits. Without any conditions putting her at an increased risk of

severe illness from COVID-19, Defendant has not shown that “extraordinary and compelling”

reasons warrant compassionate release. Even if Defendant’s allegations about BOP’s treatment

of the COVID-19 pandemic are true (which this Court has good reason to doubt), Defendant

would still fail in her motion for compassionate release because she cannot show that she is at


       1  Notably, Defendant does not list asthma when she lists her other medical conditions.
(Doc. No. 1023, at 12). She makes only a brief reference to asthma later in the motion wherein
she claims that she has asthma and has been denied an inhaler. Id. at 13.
        2See “People with Certain Medical Conditions,” Centers for Disease Control and

Prevention,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited January 27, 2021).


     Case 5:11-cr-00073-KDB-DSC Document 1033 Filed 01/27/21 Page 5 of 6
risk for severe complications from COVID-19 when she does not suffer from any of the medical

conditions listed on the CDC website and all of her medical conditions are well-managed.



                                       IV.     ORDER

   For these reasons, Defendant’s pro se motion for compassionate release, (Doc. No. 1023), is

DENIED.

   SO ORDERED.

                                          Signed: January 27, 2021




     Case 5:11-cr-00073-KDB-DSC Document 1033 Filed 01/27/21 Page 6 of 6
